                          Case 2:19-cv-00439-JCM-DJA Document 22 Filed 01/31/20 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          CHARLES J. LEE, ESQ.
                     3    Nevada Bar No. 13523
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     6
                          Counsel for Defendants
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                              DISTRICT OF NEVADA
                     9

                   10     DANNY EISENBERG,                                   CASE NO.:       2:19-cv-00439-JCM-DJA

                   11                           Plaintiff,
                                                                             STIPULATION AND [PROPOSED]
                   12     vs.                                                ORDER TO EXTEND TIME TO FILE
                                                                             DISPOSITIVE MOTIONS
                   13     J. PAUL WIESNER & ASSOCIATES,
                          CHARTERED, a Nevada Professional                   (FIRST REQUEST)
                   14     Corporation, doing business as RADIOLOGY
                          ASSOCIATES OF NEVADA; and PUEBLO
                   15     MEDICAL IMAGING, LLC, a Nevada limited
                          liability company,
                   16
                                                Defendants.
                   17

                   18

                   19            The parties to this action, by and through their undersigned counsel, stipulate and agree to

                   20     extend the deadline to file dispositive motions from February 12, 2020 to March 13, 2020. This is

                   21     the first request for an extension of time for this deadline, and the request is not made for the

                   22     purpose of delay. The parties submit that good cause appears for this extension, as the parties are

                   23     resolving a potential discovery dispute, wish to finalize discovery, and allow for ample time to

                   24     prepare dispositive motion briefing.

                   25     //

                   26     //

                   27     //

                   28     //
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00439-JCM-DJA Document 22 Filed 01/31/20 Page 2 of 2


                     1     Dated this 31st day of January, 2020.       Dated this 31st day of January, 2020.

                     2     GARG GOLDEN LAW FIRM                        LAW OFFICES OF ROBERT P. SPRETNAK

                     3

                     4     By /s/ Anthony B. Golden                    By /s/ Robert P. Spretnak
                             ANTHONY B. GOLDEN, ESQ.                     ROBERT P. SPRETNAK, ESQ.
                     5       3145 St. Rose Parkway, Suite 230            8275 S. Eastern Avenue, Suite 200
                             Henderson, Nevada 89052                     Las Vegas, Nevada 89123
                     6       (702) 850-0202                              (702) 454-4900

                     7        Counsel for Defendants                        Counsel for Plaintiff

                     8

                     9
                                                                   ORDER
                   10
                                                                   IT IS SO ORDERED:
                   11

                   12
                                                                                                         ____
                   13                                              UNITED
                                                                   Daniel J.STATES
                                                                             AlbregtsDISTRICT COURT JUDGE
                                                                   UNITED   STATES
                                                                   United States     MAGISTRATE
                                                                                  Magistrate Judge JUDGE
                   14

                   15                                              DATED: February 3, 2020
                                                                   DATED:
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                   2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
